Title: To Thomas Jefferson from Stephen Cathalan, Jr., 23 May 1791
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


Marseilles, 23 May 1791. Hopes olive trees shipped on Marie Antoinette, Capt. Joseph Barret, will suffer “nothing else than a retardment”; if trees are damaged, he will replace them. Encloses O’Bryen and Stephens’ letter of 25 March to the “Society of Philantropy.” He has thanked Parret and de Kersey, who have spoken very warmly on the subject and have charged him to urge that a nation “who had so much sacrifice to conquer Liberty would not suffer a Longer time her fellow Citizens in Slavery.” He thinks redemption and peace should be negotiated at same time, but Parret and de Kersey “say that with such People Politick can’t obtain nothing” and that the prisoners should be redeemed first. He urges that they be given a regular monthly or weekly stipend, according to rank, to alleviate their suffering.
On 22 March he received his commission as vice-consul and his exequatur, but as the latter does not accord privileges of consul he has returned it with a  petition to Montmorin to clarify his status. He has not yet heard from him or from Short.
The season is too far advanced to send TJ “Brugnols and Dried figs,” but he will not fail to send some of their fruits next winter. A French vessel sails for New York from this harbor the first days of June. No American vessels since his last, only the French brig La Virginie, Capt. Dot, François, which sailed from Philadelphia 29 March and arrived here on 11 May with “197 hogd. Tobacco, 17 Tierces Carolina Indigo, 29 Barls. Bees Wax, 173 Whale Bones, 140 Bels. Superfine flour.” Lists prices current for tobacco and other commodities.
Affairs in France very critical; public credit much hurt. “God knows when Matters will take a fair Prospect.” He presumes United States will retaliate against decrees of National Assembly.
